First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term 	WHATMAN®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	As noted by MPEP § 608.01(v) II:  Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


(a) Claims 16-23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,131,688; 10,301,350; 10,538,550; 10,597,423 and 10,766,921 and (b) Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,968,250. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of compounds recited or produced by the processes of the cited patents overlap the claimed genus.
See for example, 
Compound(s) recited in ‘688, claim 4; ‘350, claim 8; ‘550, claim 18; ‘423, claim 6 and ‘250, claim 14, which render the instant claims anticipated; and
Formulae XIX, XIXa, XX, etc. recited in ‘921, claims 24 and 25, which render the instant claims obvious.
For these reasons, the claimed invention is rendered anticipated or obvious by the claims of the cited patents.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the production of the compounds of formula (I) having the natural isotopic abundance at each atom, does not reasonably provide enablement for the production of any undisclosed isotopic variant of a compounds of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).” See M.P.E.P. § 2164. 

In the instant case the claims cover compounds of formula (I) which is an isotopic variant. The possible range of range and variety of isotopic variants encompassed by the present claims is extremely broad ranging from a compound in which a single a single atom has been substituted with one of a number of possible isotopes an isotope to one in which every atom has been substituted. These compounds as highly functionalized molecules, pose significant synthetic challenges. Based on the above standards, the disclosure must contained sufficient information to enable one skilled in the pertinent art to make this invention without undue experimentation. See M.P.E.P. 2164.01. Given the scope of the claims, it does not. 

    PNG
    media_image1.png
    312
    547
    media_image1.png
    Greyscale

In addition to the problems presented by organic synthesis in general, the synthesis of steroids add additional burden. Akhrem (Total Synthesis of Steroids, 1970, Plenum 


    PNG
    media_image2.png
    541
    504
    media_image2.png
    Greyscale

Thus steroid synthesis which requires long sequence of steps further magnifies the ordinary burden of organic synthesis.

The specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to prepare any compound of formula (I) not containing natural isotopic abundances at all atoms.

The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 

However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about preparing any compound of formula (I) not containing natural isotopic abundances at all atoms. Applicant is reminded of the heightened enablement for chemical inventions. Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art are unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. [l]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally 

Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "when Y is a double bond, R4 is CH2" on page 5 in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Note:  The main definition of Y in instant claim 16 is given in the phrase "Y is selected from the group consisting of a bond and an alkylene, alkenylene or alkynylene linker group having from 1 to 20 carbon atoms and optionally substituted with one or more groups R13" and, does not include the definition of Y as a double bond.
Therefore, the scope of the claimed invention is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2014/0206657-A1 07-14). 
Yu discloses (Figure 4, upper left) the following process shown here in relevant part:

    PNG
    media_image3.png
    170
    336
    media_image3.png
    Greyscale

This process is disclosed by Yu to give the monoketone intermediate shown which is produced by pyridinium chlorochromate (PCC) oxidation of the diol 14 (6-EDCA) to the keto acid which is then reduced. The Examiner presumes that some formation of the diketone corresponding to the species (as shown here):

    PNG
    media_image4.png
    128
    227
    media_image4.png
    Greyscale
(see instant claim 28, compound #5), occurs inherently in the PCC oxidation as a by-product (R1 = C2 alkyl, Y =2 carbon alkylene linker, R4 = a carboxylic acid mimetic group (COO-) substituted with R10, R10 = H, R2, R3, R5 =H, R6 

    PNG
    media_image5.png
    165
    507
    media_image5.png
    Greyscale
.
Yu therefore anticipates claims 16-18, 20 and 28.

Claim(s) 16-18, 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (WO 2015183794-A1 12-2015).
Yu discloses (Pg. 103, line 14, 34 compound) the compound shown here in: 

    PNG
    media_image6.png
    157
    276
    media_image6.png
    Greyscale
(see instant claim 28, compound #5), which corresponds to a compound as presently claimed in which R1 = C2 alkyl, Y =2 carbon alkylene linker, R4 = a carboxylic acid mimetic group (COO-) substituted with R10, R10 = H, R2, R3, R5 =H, R6 =O.  
The compound taught by the reference is encompassed by the instant claims.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628